When final judgment was rendered against Frank Bryson on his default, the plea of J. W. Sample remained undisposed of and no judgment was rendered in favor of or against J. W. Sample in the cause; and though the judgment rendered against Bryson may be erroneous, the cause remained undetermined at least as to Sample and the judgment against Bryson did not relieve Sample of his duty to protect his interest in the cause while his plea remained undisposed of and no judgment for or against him was rendered in the cause. The cause being undetermined as to Sample, it was subject to proper disposition at a subsequent term of the court, and the judgment rendered against Sample at the next term of the court, if erroneous, is not void, since the court had jurisdiction of the cause and of the parties, and the law does not make a merely erroneous judgment void.
In a cause entitled "N. A. Perry, Plaintiff, v. J. W. Sample, Defendant," a plea of discharge and satisfaction was filed by J. W. Sample alone. In a cause entitled "N. A. Perry, Plaintiff, v. Frank Bryson, Defendant," a verdict and judgment were rendered against Frank Bryson alone. *Page 771 
At the next term, in a cause entitled "N. A. Perry, Plaintiff, v. Frank Bryson and J. W. Sample, Defendants," a verdict found "for the plaintiff and against the defendant," and judgment on the verdict was rendered against "the defendant, J. W. Sample."
The judgment rendered against Frank Bryson without move, and the expiration of the term of the court, did not exhaust the jurisdiction of the court in the cause wherein Frank Bryson and J. W. Sample were defendants and wherein the plea of J. W. Sample was pending and no judgment in the cause rendered for or against J. W. Sample. The cause was undetermined and was carried forward as matter of law to the succeeding term without any special order; see ex parte Williams, 26 Fla. 310, 8 So. R. 425; and the cause was properly held for disposition at the succeeding term of the court, the jurisdiction of the court over the cause and the parties continuing until the final disposition of the cause.
Even though the judgment against Bryson at the previous term be erroneous, it did not exhaust the jurisdiction of the court at least as to Sample whose plea in the cause was undisposed of, and no judgment in the cause had been rendered for or against the defendant, J. W. Sample. The judgment against Bryson did not discharge Sample from the jurisdiction of the court in the cause, or finally dispose of the cause at least as to J. W. Sample, so the cause stood for final disposition until determined or otherwise duly disposed of as a pending cause.
Rehearing denied.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS, J., concur in the opinion and judgment.